Citation Nr: 9911235	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  95-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
malaria.

2.  Entitlement to a compensable rating for service-connected 
cellulitis of the left leg.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a left arm 
disability, claimed as cellulitis or fungus of the left arm, 
and diagnosed as eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945 and again from October 1947 to May 1950.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1993 RO rating decision which, in pertinent 
part, denied the veteran's claims for compensable ratings for 
his service-connected malaria and his service-connected 
cellulitis of the left leg.  This RO decision also denied the 
veteran's claims for service connection for a bilateral knee 
condition and chronic eczematoid dermatitis (variously 
claimed as cellulitis or fungus of the left arm)

A transcript of the veteran's August 1995 RO hearing is on 
file.

The veteran's claims for entitlement to compensable ratings 
for service-connected malaria and cellulitis of the left leg, 
and his claim for service connection for a bilateral knee 
disability will be addressed in the REMAND portion of this 
decision.

The issue of entitlement to a compensable evaluation under 
38 C.F.R. § 3.324 was raised by the veteran's representative 
in VA Form 1-646 dated January 6, 1997.  While the RO 
considered this issue in the April 1993 rating decision, this 
issue is not in appellate status at the present time.  This 
raised issue is referred to the RO for action deemed 
appropriate.


FINDING OF FACT

No competent medical evidence has been submitted to establish 
a causal connection between the veteran's left arm disability 
and his periods of active duty.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a left arm disability, claimed as 
cellulitis or fungus of the left arm, and diagnosed as 
eczematoid dermatitis.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.102, 3.303(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On the January 1942 examination prior to entrance into his 
first period of service, the veteran's skin and extremities 
were evaluated as normal.  A review of service medical 
records from this period revealed that there were no 
complaints or findings indicative of a problem with the left 
arm.  On his October 1945 examination prior to separation 
from service, the veteran's skin and extremities were 
evaluated normal.  On the veteran's October 1947 examination 
prior to entrance into his second period of active duty, the 
veteran's skin and extremities were again evaluated as 
normal.  Service medical records showed no complaints or 
findings indicative of a left arm disorder.  On examination 
prior to separation in May 1950, the veteran's  extremities 
were evaluated as normal.  The summary of defects indicated 
"NONE". 

On VA examination in July 1987, the veteran reported 
complaints including a fungal infection of the left arm. 

In a June 1992 statement the veteran claimed that he should 
be granted service connection for cellulitis of the arms.  

On his November 1992 VA examination of the skin, the veteran 
reported chronic lesions involving the left forearm for the 
past 40 years.  He attributed all of his skin problems to a 
fungus infection incurred 40 years ago while serving in the 
Pacific area.  Objective findings included patchy lesions of 
approximately 5 centimeters in diameter, maculopapular in 
aspect with scalification, visible on the left forearm.  
Lesions had typical features and characteristics of chronic 
eczematoid dermatitis.  The diagnoses included chronic 
eczematoid dermatitis of the left forearm and it was noted 
that the veteran was being treated with steroid ointment.  

In April 1993, the RO denied the veteran's claim for service 
connection for chronic eczematoid dermatitis of the left 
forearm (also claimed as cellulitis).

During his August 1995 hearing, the veteran testified that he 
has had cellulitis  (fungus condition) on his left arm since 
1942 when he was stationed at Guadalcanal.  He testified that 
he was treated with topical cream during service in 1942 and 
that he continued treatment with the cream after separation 
from service, through his second period of active duty, and 
all the way up to the present time.  He stated that the 
medication kept the condition more or less under control.  
When asked to clarify, the veteran testified that the topical 
cream helped prevent weeping and itching.  The veteran also 
reported that the condition would become aggravated by 
clothing, and that it would grow worse in the warmer weather.  
He testified that the affected area has not gotten any 
smaller for years.  During the hearing, the veteran reported 
that his claim for service connection for a fungus condition 
and his claim for service connection for cellulitis of the 
arm referred to the same disorder.




II. Analysis  

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a left arm disability is well 
grounded; his claim is not plausible.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"). has held that a 
veteran must submit evidence, not just allegations, in order 
for a claim to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The evidence must show 
that the veteran currently has a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  When, as in this case, the issues 
involve questions of medical diagnosis and causation, medical 
or otherwise competent evidence is required to make the 
claims well-grounded.  Grottveit v. Brown, 5 Vet. App. 609 
(1993).  The veteran's lay statements and testimony 
concerning questions of medical diagnosis and causation are 
not sufficient to establish a well-grounded claim as he is 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).  Under 38 C.F.R. § 3.303(b) 
(1998), a well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record and a nexus is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).   
However, lay evidence of continuity of symptomatology does 
not satisfy the requirement of competent medical evidence 
showing a nexus between the current condition and service.  
See Savage; Heuer v. Brown, 7 Vet. App. at 387 (1995).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992). 

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
aggravation and the current disability (medical evidence).  
The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The veteran currently has chronic eczematoid dermatitis of 
the left forearm.  He asserts that the disorder began during 
service in 1942, and that he has been treating it with 
topical cream ever since.  
 
Turning to the facts in this case, the Board notes that a 
review of all service medical records from both periods of 
active duty reveals no complaints or findings indicative of a 
skin disorder on the left forearm.  On the veteran's report 
of examination prior to separation from service in 1945, his 
examination prior to re-entry in 1947, and his examination 
prior to final separation in 1950, the examiners reported no 
findings of a disorder of the skin or the extremities.  Based 
on this evidence, it does not appear that the veteran had any 
problem with a left arm disability during service or at the 
time the veteran left service.

While the veteran claimed that he has had his left arm 
disability, now diagnosed as eczematoid dermatitis, since 
1942, post-service medical records show no indication that 
the veteran was ever treated for complaints indicative of a 
skin disorder on the left arm until many years after service.  
In fact, it is not until the veteran's July 1987 VA 
examination that the veteran even reported this conditions as 
a problem.  While the veteran has asserted that he has had a 
left arm disorder since service, the Board finds that the 
evidence does not support this conclusion.
  
Although the service medical records do not show a record of 
the veteran ever having had a left arm disability, the 
veteran contends that it is possible that the veteran's 
combat experiences at Guadalcanal brought him into close 
proximity to some fungus that caused a skin condition on the 
left arm.  Even assuming that these assertions by the veteran 
are all true, and that he did have an inservice problem with 
his left arm, the Board finds it pertinent to note that there 
was no complaint or medical finding regarding any rash, skin 
problem, fungus, or cellulitis of the left arm during service 
or for many years thereafter.

While the veteran was not diagnosed with a left arm 
disability during service or for many years thereafter, 
service connection is not precluded if the disorder can 
otherwise be linked to service.  Ledford v. Derwinski, 
3 Vet.App. 87 (1992).   On review of the evidence, however, 
the Board finds that the file contains no medical evidence 
that links the veteran's current left arm disability to 
service.  Without medical evidence linking his disorder to 
some aspect of his periods of active duty, the veteran's 
claim must be denied as not well grounded.  See Caluza, 
supra.  

The Board has considered statements and testimony from the 
veteran and his service representative.  Although they have 
both asserted that the veteran has a left arm condition that 
began during service, the medical evidence fails to establish 
a causal connection, or nexus, between the claimed disorder 
and some aspect of his periods of service.  While the veteran 
may believe that his chronic eczematoid dermatitis of the 
left forearm stems from his period of service in 1942, he is 
a layman and has no competence to offer a medical opinion in 
that regard.  Espiritu, supra.   As noted, he is not 
competent to offer an opinion as to medical causation or 
etiology.

Without competent medical evidence establishing a causal 
connection between the veteran's periods of active duty and 
his current left arm disability, the veteran has failed to 
establish a well-grounded claim for service connection for 
this disorder, and there is no duty to assist him in 
developing his claim.  Accordingly, the claim must be denied 
as not well-grounded.


ORDER

As a well grounded claim for a left arm disability, claimed 
as cellulitis or fungus of the left arm, and diagnosed as 
eczematoid dermatitis has not been submitted, the claim is 
denied.


REMAND

A.  Claims for increased ratings

In December 1945, the RO granted the veteran service 
connection with a 10 percent disability rating for malaria.  
In an October 1947 decision, the RO reduced the disability 
rating for malaria to noncompensable and granted service 
connection with a noncompensable rating for cellulitis of the 
left leg.  Subsequent RO decisions denied higher claims for 
any increase in these ratings. 

The veteran and his representative contend that disability 
due to the veteran's malaria and his cellulitis of the left 
leg are each more severe than the current noncompensable 
ratings imply.  They also assert that the veteran is entitled 
to new examinations of these disorders in order to ascertain 
the true extent and severity of his service-connected 
disorders.

The Board finds the veteran's claims for increased 
compensation benefits are well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).


Issue 1:   Entitlement to a compensable rating for malaria

The veteran asserts that he has continued to have residuals 
of malaria including three or four attacks per year.  
Specifically, he states that while not serious enough to 
require Quinine, the bouts result in chills, overall body 
aching, fever, a thick tongue, burning eyes, and general 
malaise.  These symptoms have reportedly become worse making 
the veteran bedridden or confined to the home for three or 
four days at a time.  The veteran argues that his last VA 
examination in November 1992 was inadequate for rating 
purposes because it did not perform blood smears necessary to 
determine whether or not malaria is present in the blood.  
While the VA examiner in November 1992 reported that the 
veteran had only a past history of malaria that was in all 
likelihood inactive, the Board agrees with the veteran's 
assertion regarding the inadequate examination and finds that 
the issue must be remanded for further development. 

In light of the length of time since the veteran's last 
examination, the specific assertion that the malaria symptoms 
have become worse, and the lack of definitive testing results 
documenting the presence or absence of malaria in the 
veteran's blood, the veteran should be given a new VA 
examination which takes the foregoing into consideration.  
Caffery v. Brown, 6 Vet.App. 377 (1994).

The Board also observes that records on file indicate that 
there may be additional relevant medical records available 
that have not yet been associated with the claims folder.  
Specifically noted are statements at the veteran's hearing 
indicating that he has received recent treatment or 
medication for his malaria symptoms.  Copies of any records 
of ongoing treatment for the veteran's service-connected 
malaria should be obtained and associated with the claims 
file.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992).


Issue 2:   Entitlement to a compensable rating for cellulitis 
of the left leg

The medical records show that the veteran was treated by a 
private physician for cellulitis of the legs through May 
1987.  VA examination in July 1987 revealed recurrent 
effusions of the knees, which may be secondary to seeding 
from infectious sites elsewhere.  On VA examination in 
November 1992, the veteran reported complaints of low grade 
discomfort which he attributed to cellulitis.  The diagnosis 
did not note cellulitis but rather included only painful 
bilateral knee condition, probably early degenerative joint 
disease.  Since the last examination, additional evidence has 
been submitted which describes the condition of the veteran's 
lower extremities following knee surgery.  The veteran now 
asserts that his service-connected left leg cellulitis causes 
swelling, pain, and giving way of the knee.  He reports that 
he has not had an examination for many years, that the 
symptoms are becoming worse (January 1997 VA Form 646), and 
that he must now wear a brace to provide stability.     

Because of the length of time since the veteran's last 
examination, the specific assertion that the cellulitis 
symptoms have become worse, and the newly submitted evidence 
regarding the veteran's lower extremities, the veteran should 
be given a new VA examination to assess the severity of any 
disability due to cellulitis of the left leg.  Caffery, 
supra.  Copies of any records of ongoing treatment for 
cellulitis should also be obtained and associated with the 
claims file.  Murincsak, supra.




B.  Claim for service connection 

Issue 3:  Entitlement to service connection for a bilateral 
knee condition.

In approximately February 1999, records of private treatment 
(including surgery) for bilateral knee problems spanning a 
period from February 1997 to March 1998 were added to the 
claims file.  A review of the file does not show that the RO 
has considered the veteran's claim for service connection in 
light of this newly submitted evidence.  Unless the appellant 
waives this procedural right, any additional evidence must be 
referred to the RO for review and preparation of a 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 
20.1304(c) (1998).  There is no indication that he wanted to 
waive such consideration regarding his private treatment 
records.  Since the veteran has not specifically indicated 
that he has waived initial consideration of this evidence by 
the RO, the issue must be remanded for consideration by the 
agency of original jurisdiction.

The Board also notes that evidence on file indicates that 
further medical development is warranted.  On the veteran's 
July 1987 VA examination, the veteran reported complaints of 
pain in both knees and a fungal infection of the left arm and 
both ears.  On physical examination, it was noted that the 
veteran's knees were cool bilaterally without evidence of 
infection, effusion, or tenderness.  Both knees exhibited 
full range of motion.  The assessment included "recurrent 
effusions of the knees - may be secondary to seeding from 
infectious site elsewhere (e.g. L[eft] forearm)". 
Recommendations included having X-rays performed and 
returning to the clinic when the knees are swollen.  This 
raises the issue of secondary service connection for 
bilateral knee disability and the RO should consider the 
claim on this basis.

Prior to consideration by the RO, the veteran should be given 
a new orthopedic examination which considers the newly 
submitted evidence and provides an opinion as to the medical 
probability any current knee problem is due to or aggravated 
by service or a service-connected disorder.  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the issues noted above are 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for malaria, cellulitis 
of the left leg and knee disability since 
November 1992.  When the veteran responds 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to submit copies of all medical records 
documenting their treatment which are not 
already in the claims folder.  All 
records obtained should be associated 
with the claims folder. 

2.  With the additional information on 
file, the veteran should be scheduled for 
a VA examination of the severity of any 
malaria residuals.  The examination 
should include a blood smear to determine 
whether or not the veteran's blood 
contains malaria.  In connection with the 
evaluation of the veteran, the examiner 
should carefully review the claims 
folder.  All indicated tests must be 
conducted and the findings of the 
examiner must address the presence or 
absence of the manifestations described 
in the rating criteria with respect to 
impairment due to malaria.  The examiner 
should comment on whether malaria is 
currently a viable diagnosis and/or 
whether the malaria is no longer active.  
Reasons for any conclusions reached 
should be set forth. 

3.  The veteran should also be scheduled 
for a VA examination of the severity of 
any cellulitis of the left leg.  In 
connection with the evaluation of the 
veteran, the examiner should carefully 
review the claims folder.  All indicated 
tests must be conducted and the findings 
of the examiner must address the presence 
or absence of the manifestations 
described in the rating criteria with 
respect to impairment due to cellulitis.  
Reasons for any conclusions reached 
should be set forth. 

4.  In addition, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine the nature, 
etiology, and current severity of 
disability due to the veteran's bilateral 
knee disorder.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examining physician.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
bilateral knee disorder.  The examiner 
should comment on the medical probability 
that any bilateral knee disorder found 
either had its inception in service, or 
is otherwise related to service or a 
service-connected disorder, to include 
cellulitis of the left leg.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  
 
5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims with 
consideration of any evidence submitted 
since the May 1998 supplemental statement 
of the case.  The claim for service 
connection for bilateral knee disability 
should also be considered on a secondary 
basis.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
contains a summary of the relevant 
evidence and citation and discussion of 
the applicable law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

